Exhibit 10.3

FORM OF ADMINISTRATIVE SERVICES AGREEMENT

THIS ADMINISTRATIVE SERVICES AGREEMENT (this “Agreement”) is made as of this
                    , 2016, by and between Gemini Hedge Fund Services, LLC, a
Nebraska limited liability company having its principal office and place of
business at 17605 Wright Street, Omaha, Nebraska 68130 (“GHFS”), and Equinox
Fund Management, LLC, a Delaware limited liability company having its principal
office and place of business at 1775 Sherman Street, Suite 2010, Denver, CO
80203 (“Company”), on its own behalf and on behalf of the Funds (as hereinafter
defined).

W I T N E S S E T H :

WHEREAS, Company is the managing owner of the series of the Equinox Frontier
Funds statutory trust identified on Exhibit A hereto, as may be amended from
time to time (each, a “Fund” and collectively, the “Funds”);

WHEREAS, the Company desires to retain GHFS to provide the Funds with the
various services described herein and GHFS is willing to provide such services,
all as more fully set forth below;

NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein, the parties hereby agree as follows:

1. Definitions.

Whenever used in this Agreement, unless the context otherwise requires, the
following words shall have the meanings set forth below:

“Authorized Person” shall mean, with respect to each Fund, each person, whether
or not an officer or employee of such Fund, duly authorized by Company in
writing to give instructions on behalf of such Fund as set forth in Exhibit B
hereto. The persons set forth in Exhibit B may be changed only in writing
substantially in the form of Exhibit B actually received and acknowledged by
GHFS.

“Confidential Information” shall have the meaning given in Section 5(n) of this
Agreement.

“Control” (including the terms “controlling,” “controlled by” and “under common
control with”) shall mean the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a person whether
through the ownership of voting securities, by contract, or otherwise.

“GHFS Affiliate” shall mean any person or entity that directly, or indirectly
through one or more intermediaries, controls or is controlled by, or is under
common control with, Gemini Hedge Fund Services, LLC.

“Interests” shall mean the record and beneficial ownership interests of each
Fund offered to such Fund’s Subscribers.



--------------------------------------------------------------------------------

“Net Assets” shall mean total assets less total liabilities, including
unrealized profits and losses on open positions, accrued income and expense,
calculated in accordance with generally accepted accounting principles as more
fully described in each Fund’s Offering Materials.

“Offering Materials” shall mean, with respect to each Fund, any and all offering
materials used to offer or sell securities of such Fund, including, by way of
example and without limitation, documents in the nature of those described in
Exhibit C hereto.

“Organizational Documents” shall mean with respect to the Company and each Fund,
its certificate of incorporation, certificate of formation or organization,
certificate of limited partnership, memorandum of association, bylaws, limited
partnership agreement, membership agreement, shareholder agreement, operating
agreement, articles of association, limited liability company agreement, voting
agreement, or similar documents of formation or organization.

“Subscriber” shall mean a person or entity subscribing to purchase, or already
owning any Interests.

2. Appointment.

The Company hereby appoints GHFS for the term of this Agreement to perform the
services described herein for and on behalf of the Funds. GHFS hereby accepts
such appointment and agrees to perform the duties hereinafter set forth.

3. Representations and Warranties.

The Company hereby represents and warrants to GHFS, which representations and
warranties shall be deemed to be continuing, that:

(a) It is duly organized and existing under the laws of the jurisdiction of its
organization, with full power to carry on its business as now conducted, to
enter into this Agreement on its own behalf and for and on behalf of each of the
Funds and to perform its obligations hereunder;

(b) Each Fund is duly organized and existing under the laws of the jurisdiction
of its organization, with full power to carry on its business as now conducted
and to perform its obligations hereunder;

(c) This Agreement has been duly authorized, executed and delivered by the
Company on its own behalf and for and on behalf of each of the Funds in
accordance with all requisite limited liability company/limited
partnership/exempted company action and the Organizational Documents of the
Company and each Fund, and constitutes a valid and legally binding obligation of
the Company and each Fund, enforceable in accordance with its terms;

(d) The Company and each Fund are conducting their business in compliance with
all applicable laws and regulations, and have obtained all regulatory licenses,
approvals and consents necessary to carry on its business as now conducted;
there is no statute, regulation, rule,

 

2



--------------------------------------------------------------------------------

order or judgment binding on any of them and no provision of their
Organizational Documents nor of any mortgage, indenture, credit agreement or
other contract binding on them or affecting their property that would prohibit
their execution or performance of this Agreement; and

(e) Each person named on Exhibit B hereto is duly authorized by the Company to
be an Authorized Person hereunder.

4. Certain Duties of the Company and the Funds.

(a) Each Fund shall be solely responsible for accurately and timely supplying
GHFS with complete financial and other information relating to such Fund in
order to enable GHFS to provide the services set forth on Schedule I.

(b) The Company, on behalf of each Fund acknowledges that GHFS is not a public
accounting or auditing firm, it is not a fiduciary of a public accounting or
auditing firm, and does not provide public accounting or auditing services or
advice.

(c) Each Fund, and not GHFS, shall pay all brokerage commissions, margins,
option premiums, interest charges, floor commissions and fees, and other
transaction costs and expenses charged and incurred by broker-dealers and/or
futures commission merchants and their agents for and on behalf of such Fund.

(d) The Company has provided GHFS with copies of all Organizational Documents of
the Funds and all filings relating to the organization of the Funds (excluding
any state blue sky or securities laws filings) required to be filed by the Funds
with an official body or office.

(e) Each Fund shall deliver, or cause to be delivered from time to time, to GHFS
the Fund’s Offering Materials and other materials used in the distribution of
the Interests of such Fund and all amendments thereto, and such resolutions,
votes and other proceedings as may be necessary for GHFS to perform its duties
hereunder. GHFS shall not be deemed to have notice of any information (other
than information supplied by GHFS) contained in such materials (including the
Offering Materials) until they are actually received by GHFS.

(f) Each Fund shall use its reasonable efforts to cause its Authorized Persons,
distributor, legal counsel, independent accountant, previous administrator (if
any) and transfer agent (if other than GHFS) to cooperate with GHFS and to
provide GHFS, upon request, with such information, documents and advice relating
to such Fund as is within the possession or knowledge of such persons, in order
to enable GHFS to perform its duties hereunder. In connection with its duties
hereunder, GHFS shall be entitled to rely, and shall be held harmless by the
Company and each Fund when acting in reasonable reliance upon, such written
information, advice or documents provided to GHFS by any of the aforementioned
persons. GHFS shall not be liable for any loss, damage or expense resulting from
or arising out of the failure of any Fund to cause any information, documents or
advice to be provided to GHFS as provided herein. All fees or costs charged by
such persons shall be borne by the applicable Fund or the Company.

 

3



--------------------------------------------------------------------------------

(g) The Company and each Fund shall treat as confidential the terms and
conditions of this Agreement and shall not disclose or authorize disclosure
thereof to any other person, except: (i) to its employees, regulators,
examiners, internal and external accountants, auditors, and counsel, (ii) for a
description of this Agreement in the Offering Materials with the prior written
approval of GHFS not to be unreasonably withheld, (iii) to any other person when
required by a court order or legal process, or (iv) when advised by its counsel
that it would be liable for a failure to make such disclosure. The Company and
each Fund shall instruct its employees, regulators, examiners, internal and
external accountants, auditors, and counsel who may be afforded access to such
information of its obligations of confidentiality hereunder.

(h) The Company and each Fund shall promptly notify GHFS in writing (or cause
GHFS to be so notified) of any and all legal proceedings or securities
investigations filed or commenced against the Company or any Fund, of which the
Company or such Fund has become aware.

5. Duties and Obligations of GHFS.

(a) Subject to the direction and control of the Company and each Fund (as
applicable) and the terms and conditions of this Agreement, GHFS shall provide
each Fund with the services set forth in Schedule I.

(b) Except to the extent otherwise indicated on Schedule I, GHFS shall not
provide any services relating to the investment management, management,
investment advisory or sub-advisory functions of any Fund, distribution of
Interests, or services normally performed by a Fund’s counsel or independent
auditors.

(c) Upon receipt of a Fund’s prior written consent (which shall not be
unreasonably withheld), GHFS may delegate any of its duties and obligations
hereunder with respect to such Fund to any delegate or agent whenever and on
such terms and conditions as it deems necessary or appropriate. Notwithstanding
the foregoing, such Fund’s consent shall not be required for any such delegation
to any GHFS Affiliate notwithstanding the domicile of such GHFS Affiliate, but
GHFS shall consult with such Fund prior to any such delegation where GHFS deems
such consultation appropriate. GHFS shall not be liable for any loss, damage or
expense incurred as a result of errors or omissions of any delegate or agent
which was and the terms and conditions of whose appointment were specifically
authorized by a Fund; provided that, GHFS shall be liable for the acts or
omissions of any GHFS Affiliate to the same extent it would be liable under the
terms hereof had it committed such act or omission and not delegated the same to
such GHFS Affiliate.

(d) GHFS shall, as agent for each Fund, maintain and keep current the books,
accounts and other documents, if any, listed in Schedule I. Such books, accounts
and other documents shall be made available upon reasonable request for
inspection by officers, employees and auditors of the applicable Fund during
GHFS’ normal business hours, and shall be preserved for a period equal to the
longer of the time required by applicable SEC rules and regulations or five
(5) years after termination of this Agreement, unless earlier surrendered to
such Fund pursuant to Section 5(e). To the extent permitted by and consistent
with applicable requirements of any laws, rules and regulations applicable to
any Fund, the Company or GHFS, any such books or records may be maintained in
the form of electronic media and stored on any magnetic disk or tape or similar
recording method.

 

4



--------------------------------------------------------------------------------

(e) All records maintained and preserved by GHFS in hard copy pursuant to this
Agreement shall be and remain the property of the applicable Fund and shall be
surrendered to such Fund promptly upon request in the form in which such records
have been maintained and preserved. Upon reasonable request of a Fund and
payment of a reasonable fee specified by GHFS, GHFS shall provide in hard copy
or electronic format any records included in any such delivery which are
maintained by GHFS in the form of electronic media and stored on any magnetic
disk or tape or similar recording method, and such Fund shall reimburse GHFS for
its expenses incurred in providing such records.

(f) Each Fund shall furnish GHFS with any and all instructions, explanations,
information specifications and documentation reasonably deemed necessary by GHFS
in the performance of its duties hereunder, including the amounts or written
formula for calculating the amounts and times of accrual of such Fund’s
liabilities and expenses. GHFS shall not be required to include as a Fund’s
liabilities and expenses, nor as a reduction of Net Assets, any accrual for any
income taxes unless such Fund shall have specified to GHFS the precise amount of
the same to be included in liabilities and expenses or used to reduce Net
Assets. GHFS shall endeavor to determine the value of securities owned by a Fund
in the manner described in its Offering Materials. At any time and from time to
time, the Fund may, if consistent with and to the extent permitted by its
Offering Materials, furnish GHFS with bid, offer, or market values of securities
and instruct GHFS to use such information in its calculations hereunder. GHFS
shall at no time be required or obligated to commence or maintain either any
utilization of, or subscriptions to, any securities pricing or similar service
or any arrangements with any brokers, dealers or market makers or specialists
described in any Offering Materials.

(g) In the event GHFS’ computations hereunder rely, in whole or in part, upon
information, including (i) bid, offer or market values of securities or other
assets, or accruals of interest or earnings thereon, from a pricing or similar
service utilized, or subscribed to, by GHFS which GHFS, in its judgment, deems
reliable, or (ii) prices or values supplied by the Fund or by its brokers,
dealers, market makers, or specialists described in the Offering Materials, GHFS
shall not be responsible for, have any duty to inquire into, or be deemed to
make any assurances with respect to, the accuracy or completeness of such
information. GHFS shall not be required to inquire into any valuation of
securities or other assets by a Fund or any third party described above, even
though GHFS in performing services similar to the services provided pursuant to
this Agreement for others may receive different valuations of the same or
different securities of the same issuers. GHFS, in performing the services
required of it under the terms of this Agreement, shall not be responsible for
determining whether any interest accruable to a Fund is or will be actually
paid, but will accrue such interest until otherwise instructed by such Fund.

(h) The method of valuation of securities and the method of computing the Net
Assets of each Fund shall be as set forth in the then currently effective
Offering Materials of such Fund. To the extent the description of the valuation
methodology of securities or computation of Net Assets as specified in a Fund’s
then currently effective Offering Materials is at any time inconsistent with any
applicable laws or regulations, such Fund shall immediately so notify GHFS in
writing and thereafter shall either furnish GHFS at all appropriate times with
the

 

5



--------------------------------------------------------------------------------

values of such securities and Net Assets, or subject to the prior approval of
GHFS, instruct GHFS in writing as to the appropriate valuation methodology to be
employed by GHFS to compute Net Assets in a manner that such Fund then
represents in writing to be consistent with all applicable laws and regulations.
A Fund also may, from time to time, subject to the prior approval of GHFS,
instruct GHFS in writing to compute the value of the securities or Net Assets in
a manner other than as specified in this Agreement. By giving such instruction,
a Fund shall be deemed to have represented that such instruction is consistent
with all applicable laws and regulations and the then currently effective
Offering Materials.

(i) GHFS, in performing the services required of it under the terms of this
Agreement, shall be entitled to rely fully on the accuracy and validity of any
and all instructions, explanations, information, specifications and
documentation furnished it on behalf of the Funds and shall have no duty or
obligation to review the accuracy, validity or propriety of such instructions,
explanations, information, specifications or documentation, including the
amounts or formula for calculating the amounts and times of accrual liabilities
and expenses; and the amounts receivable and the amounts payable on the sale or
purchase of securities.

(j) GHFS may apply to an Authorized Person of a Fund for written instructions
with respect to any matter arising in connection with GHFS’ performance
hereunder, and GHFS shall not be liable for any action taken or omitted to be
taken by it in good faith without gross negligence or willful misconduct in
accordance with such instructions. Such application for instructions may, at the
option of GHFS, set forth in writing any action proposed to be taken or omitted
to be taken by GHFS with respect to its duties or obligations under this
Agreement and the date on and/or after which such action shall be taken. GHFS
shall not be liable for any action taken or omitted to be taken in accordance
with a proposal included in any such application on or after the date specified
therein unless, prior to such date for taking or omitting to take any such
action, GHFS has received written instructions from an Authorized Person in
response to such application specifying the action to be taken or omitted.

(k) With the prior consent of a Fund, GHFS may consult with counsel to such Fund
or its own counsel, at such Fund’s expense, regarding matters related to such
Fund and shall be fully protected with respect to anything done or omitted by it
in good faith in accordance with the advice or opinion of such counsel.

(l) GHFS shall provide the “GHFS Anti-Money Laundering Services” described in
Schedule II, subject to the terms and conditions of this Agreement and the
following additional terms and conditions:

(i) GHFS confirms that, in performing its services hereunder, it shall comply
with applicable anti-money laundering laws and regulations and shall take such
actions as are required by such regulations in connection with its performance
hereunder. GHFS does not warrant that (x) its performance of the GHFS Anti-Money
Laundering Services will achieve any particular intended result or (y) that it
will detect all possible instances of money laundering or transactions involving
money laundering or other unlawful activities. GHFS MAKES NO OTHER WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO, IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

6



--------------------------------------------------------------------------------

Each Fund shall provide its subscription agreement to GHFS a reasonable time
before accepting any initial payment from a Subscriber, and shall not accept any
such payment unless and until GHFS has completed the GHFS Anti-Money Laundering
Services with respect to each Subscriber. GHFS may assume the authenticity and
accuracy of any document provided by a Subscriber without verification unless,
in the sole discretion of GHFS, the same on its face appears to not be genuine.
In the event of a delay or failure by the Subscriber to produce any information
required by the subscription agreement or by GHFS in providing the GHFS
Anti-Money Laundering Services, GHFS may refuse to accept the subscription and
the subscription monies related thereto or may refuse to allow a redemption or
to pay repurchase proceeds to a Subscriber. In the event any initial payment
from a Subscriber is sent to an account other than an account of a Fund
maintained at a GHFS Affiliate, the applicable Fund shall (A) promptly notify
GHFS of the receipt of such payment, (B) not invest such payment until GHFS has
completed the GHFS Anti-Money Laundering Services with respect to such
Subscriber, and (C) indemnify and hold GHFS harmless in accordance with the
terms of this Agreement with respect to any such payment that is invested prior
to GHFS’ completion of the GHFS Anti-Money Laundering Services and acceptance of
the subscription therefor.

(ii) GHFS shall provide its Anti-Money Laundering Services for all direct
subscription accounts and such other accounts where the beneficial owner is
known to GHFS. On a quarterly basis, GHFS shall cross-check known customer names
with a list of known or suspected terrorists or terrorist organizations as
issued by any federal government agency and designated as such by the Department
of the Treasury.

(iii) GHFS shall provide prompt notice to a Fund of any potential Subscriber to
such Fund with respect to whom GHFS has anti-money laundering concerns based on
the performance of the GHFS Anti-Money Laundering Services.

(iv) GHFS is providing the GHFS Anti-Money Laundering Services based on the
representation and warranty of each Fund, which shall be deemed continued and
repeated on each day on which GHFS provides such services to such Fund, that the
GHFS Anti-Money Laundering Services together with the activities of such Fund in
accordance with its internal policies, procedures and anti-money laundering
controls shall together satisfy all the requirements of the laws with respect to
money laundering applicable to GHFS and such Fund.

(v) Upon request, GHFS shall provide to a Fund a written summary of GHFS’
anti-money laundering compliance procedures applicable to its performance of the
GHFS Anti-Money Laundering Services. A Fund may request at any time, and GHFS
will deliver upon request, a status report with respect to such Fund’s
compliance with AML requirements and any reportable exceptions.

(m) GHFS shall have no duties or responsibilities whatsoever including any
custodial duties, except such duties and responsibilities as are specifically
set forth in this Agreement, including Schedules I and II, or as are otherwise
required of GHFS by laws or regulations applicable to GHFS, and no covenant or
obligation shall be implied against GHFS in connection with this Agreement.

 

7



--------------------------------------------------------------------------------

(n) GHFS agrees to treat as confidential information all accounting and
Subscriber information and other business records of the Company and the Funds,
including any information relating to any investments of the Company or the
Funds, disclosed to GHFS in connection with its provision of services pursuant
to the terms of this Agreement (all such information, the “Confidential
Information”). Notwithstanding the foregoing, GHFS may disclose the Confidential
Information to such of GHFS’ employees, delegees, agents, service providers, and
to GHFS Affiliates who need to know the Confidential Information in connection
with GHFS’ provision of services hereunder so long as the same have been
informed of and have agreed to abide by the confidentiality provisions of this
Agreement. In addition, GHFS may disclose the Confidential Information as
required by any regulatory, self-regulatory, or supervisory authority having
appropriate jurisdiction over GHFS. In the latter case, GHFS shall provide the
Company, to the extent it is lawfully permitted to do so, with notice of any
such request so that the Company (on its own behalf or on behalf of any Fund, as
applicable) may seek an appropriate protective order or other appropriate remedy
and/or waive compliance with the provisions of this Agreement. In the event such
protective order or other remedy is not obtained prior to the date such
disclosure is required, or in the event that a waiver is granted, GHFS may
furnish that portion (and only that portion) of the Confidential Information
that, in the opinion of its counsel, GHFS is legally compelled to disclose under
penalty of law. In such case, GHFS shall exercise reasonable efforts to obtain
assurance that confidential treatment will be afforded any Confidential
Information so furnished. Confidential Information shall not include any
information that (i) is or becomes public knowledge through no act or omission
of the receiving person, (ii) is publicly disclosed by the Company, any Fund or
any Subscriber, or (iii) is otherwise obtained from third parties not known by
GHFS to be bound by a duty of confidentiality. Notwithstanding anything herein
to the contrary, GHFS shall have the right to mine, utilize, distribute, sell,
share or market aggregated or compiled statistical information obtained or
developed by it in the performance of its duties hereunder, as long as it does
so in a manner that does not reveal or disclose any information that is
identifiable with, or specific or attributable to, the Company, any Fund or any
Subscriber.

(o) GHFS will take reasonable precautions to ensure the security of Subscriber
records and information and electronic storage and transmission thereof, protect
against any anticipated threats or hazards to the security or integrity of such
records or information, and protect against unauthorized access to or use of
such records or information that would result in substantial harm or
inconvenience to any Subscriber and will maintain reasonable procedures to
detect and respond to any internal or external security breaches. GHFS will
monitor and review its procedures periodically and revise them, as necessary, to
ensure they appropriately address any reasonably foreseeable risks.

(p) GHFS may utilize systems and/or software designed, and databases provided by
certain third parties. In providing the services hereunder, GHFS is authorized
to utilize any vendor (including pricing and valuation services) reasonably
believed by GHFS to be reliable.

(q) GHFS shall make reasonable provisions for emergency use of electronic data
processing equipment to the extent appropriate equipment is available and, in
the event of equipment failures, GHFS shall, at no additional expense to the
Company or the Funds, take reasonable steps to minimize service interruption.

 

8



--------------------------------------------------------------------------------

(r) In performance of its duties under this Agreement, GHFS shall act in
conformity with the each Fund’s Organizational Documents and Offering Materials
and applicable laws and regulations.

(s) GHFS shall cooperate with the Company in the performance of its services and
duties with respect to the Funds. GHFS acknowledges that the Funds may engage
one or more other service providers in respect of other services for the Funds
and agrees to reasonably cooperate with such service providers as designated by
the Company from time to time. GHFS shall provide to the Company such
information maintained by GHFS pursuant to this Agreement as may be required for
such parties to satisfy its obligations to the Funds.

6. Allocation of Expenses.

(a) Except as otherwise provided herein, all costs and expenses arising or
incurred in connection with the performance of this Agreement shall be paid by
each Fund or the Company, including, but not limited to, any organizational
costs and costs of maintaining the Fund’s existence, taxes, interest, brokerage
fees and commissions, insurance premiums compensation and expenses of the Fund’s
employees, legal, accounting, and audit expenses, management, advisory,
sub-advisory, administration and services fees, charges of custodians, transfer
and disbursing agents expenses (including clerical expenses) incident to the
issuance, cancellation, repurchase or redemption of Interests, fees and expenses
incident to the registration or qualification of Interests under applicable
securities laws, costs (including printing and mailing costs) of preparing and
distributing Offering Materials, reports, notices and proxy material, if any, to
the owners of Interests, all expenses incidental to holding annual or other
meetings, if any, and extraordinary expenses as may arise, including litigation
affecting such Fund and legal obligations relating thereto.

(b) GHFS shall be reimbursed by each Fund or the Company for all reasonable
out-of-pocket expenses (such as telephone, facsimile, photocopy, overnight
courier and messenger charges, postage, etc.) incurred in connection with the
performance by GHFS of its duties hereunder, as well as any fees, costs and
expenses permitted to be procured for such Fund by GHFS pursuant to this
Agreement. GHFS shall supply supporting expense documentation to a Fund if so
requested and to the extent such documentation is available. For the avoidance
of doubt, and without intending to limit the foregoing, the parties hereby
specifically agree that GHFS shall be reimbursed by each Fund for any costs
incurred by GHFS in procuring pricing information with respect to any portfolio
securities of such Fund.

 

9



--------------------------------------------------------------------------------

7. Standard of Care; Indemnification.

(a) Except as otherwise provided herein, GHFS shall not be liable for any costs,
expenses, damages, liabilities or claims (including reasonable and documented
fees of one external counsel and accountant) resulting from, arising out of, or
in connection with its performance hereunder, except those costs, expenses,
damages, liabilities or claims arising out of GHFS’ or any GHFS Affiliate’s bad
faith, gross negligence or willful misconduct. In no event shall any party
hereto be liable for special, indirect or consequential damages, or lost profits
or loss of business resulting from, arising out of, or in connection with its
performance hereunder, even if previously informed of the possibility of such
damages and regardless of the form of action.

(b) Without limiting the generality of the foregoing, GHFS shall not be
responsible for any loss, damage or expense suffered by the Company or any Fund
arising from any one or more of the following:

(i) Errors in records or instructions, explanations, information, specifications
or documentation of any kind, as the case may be, including any valuations or
prices of securities or specification of Net Assets, supplied to GHFS by, or on
behalf of, the Company or any Fund;

(ii) Any failure by GHFS to receive any instruction (whether oral, written or by
email, facsimile or other electronic transmission), record, explanation,
information, specifications or documentation, including any failure to receive
any application or other document from a Subscriber (other than any such failure
caused by any action or omission of GHFS);

(iii) Any improper use by the Company, any Fund or any agents or distributors of
any Fund, of any valuations or computations supplied by GHFS in accordance with
its standard of care under this Agreement; or

(iv) The method of valuation of the securities and the method of computing Net
Assets, as set forth in any Offering Materials or as directed by the Company or
any Fund, and if the Offering Materials so indicate, the value of Net Assets per
Interest.

(c) Notwithstanding any other provision contained in this Agreement, GHFS shall
have no duty or obligation with respect to, including any duty or obligation to
determine, or advise or notify the Company or any Fund of: (i) the taxable
nature of any distribution or amount received or deemed received by, or payable
to, a Fund; (ii) the taxable nature or effect on a Fund or its Subscribers of
any corporate actions, class actions, tax reclaims, tax refunds, or similar
events; (iii) the taxable nature or taxable amount of any distribution or
dividend paid, payable or deemed paid, by a Fund to its Subscribers; or (iv) the
effect under any income tax laws of a Fund making or not making any
distribution, dividend payment, or election with respect thereto.

(d) Actions taken or omitted in reliance on instructions (whether oral, written
or by email, facsimile or other electronic transmission), or upon any
information, order, indenture, power of attorney, assignment, affidavit or other
instrument reasonably believed by GHFS to be from an Authorized Person, or upon
the opinion of legal counsel for the Company or any Fund, shall be conclusively
presumed to have been taken or omitted in good faith.

 

10



--------------------------------------------------------------------------------

(e) The Company and each Fund shall indemnify and hold harmless GHFS and any
GHFS Affiliate from and against any and all costs, expenses, damages,
liabilities and claims (including claims asserted by the Company or any Fund),
and reasonable and documented fees of one external counsel and accountant
relating hereto, which are sustained or incurred or which may be asserted
against GHFS or any GHFS Affiliate, by reason of or as a result of any action
taken or omitted to be taken by GHFS or any GHFS Affiliate hereunder without bad
faith, gross negligence, or willful misconduct, or in reliance upon: (i) any
Offering Materials (excluding information provided by GHFS), (ii) any
instructions (whether oral, written or by email, facsimile or other electronic
transmission) of a person reasonably believed to be an Authorized Person, or
(iii) any opinion of the legal counsel for the Company or any Fund or GHFS, or
arising out of transactions or other activities of the Company or any Fund that
occurred prior to the commencement of this Agreement; provided, that neither
GHFS nor any GHFS Affiliate shall be entitled to indemnification hereunder for
costs, expenses, damages, liabilities or claims arising out of its own gross
negligence, bad faith or willful misconduct. This indemnity shall be a
continuing obligation of the Company and each Fund, and their respective
successors and assigns, notwithstanding the termination of this Agreement.

8. Compensation.

In consideration of the services to be rendered by GHFS under this Agreement,
the Funds shall pay GHFS a fee in accordance with Exhibit D hereto.

9. Effective Date; Term; and Termination.

(a) This Agreement shall become effective on the date first above written;
provided, however, that with respect to each Fund, the effective date of this
Agreement shall be the date on which GHFS begins providing services to such
Fund.

(b) This Agreement shall remain in effect for a period of three (3) years from
the applicable effective date (i.e., the date first above written or, with
respect to any Fund, the date on which GHFS begins providing services to such
Fund) and shall continue in effect for successive one-year periods unless
earlier terminated.

(c) This Agreement may be terminated by any party hereto for any reason upon
written notice of termination delivered to the other party. Any notice of
termination delivered pursuant to this Section 9(c) shall specify the date of
termination, which date shall not be less than one hundred eighty days
(180) days after the date of the giving of such notice. Additionally, this
Agreement may be terminated by any party at any time if another party commits a
material breach of its obligations under this Agreement and fails to cure such
breach within thirty (30) days of receipt of written notice served by a
non-breaching party specifying in reasonable detail the nature of such breach.
Notwithstanding the foregoing, this Agreement shall immediately terminate with
respect to any Fund upon liquidation of the Fund.

(d) Upon termination of this Agreement, other than a termination of this
Agreement by the Company or any Fund resulting from GHFS’ failure to cure a
breach within

 

11



--------------------------------------------------------------------------------

the applicable cure period, the Funds shall pay to GHFS: (i) if terminated
within twelve (12) months of the applicable effective date, the total fees which
would have been payable through the first twelve (12) months if this Agreement
were not terminated, and (ii) if terminated after the first twelve (12) months
of the applicable effective date, such compensation as may be due as of the date
of such termination. In each case, the Funds shall reimburse GHFS for any
reasonable disbursements and reasonable expenses made or incurred by GHFS and
payable or reimbursable hereunder and for work done or services provided by GHFS
after the termination date.

(e) Upon termination and settlement of all amounts due under this Agreement,
including unpaid compensation due pursuant to Section 8 and amounts due pursuant
to Section 9(d), GHFS shall, at the expense of the Fund or the Company, return
to the Fund any Confidential Information provided by the Fund to GHFS pursuant
to this Agreement. Notwithstanding the foregoing, GHFS may retain such
Confidential Information as it may be required by law to retain and/or which is
automatically archived as part of GHFS’ electronic back-up system, provided such
Confidential Information is not available for general access and it remains
subject to the obligations of confidentiality hereunder.

10. Force Majeure.

No party hereto shall be responsible or liable for any failure or delay in the
performance of its obligations under this Agreement arising out of or caused,
directly or indirectly, by circumstances beyond its reasonable control,
including acts of God; acts of war or terrorism; earthquakes; fires; floods;
wars; civil or military disturbances; sabotage; epidemics; riots; acts of civil
or military authority or governmental actions; it being understood that each
party shall use its best efforts to resume performance as soon as practicable
under the circumstances.

11. Amendment.

This Agreement may not be amended or modified in any manner except by a written
agreement executed by each of the parties hereto.

12. Assignment.

This Agreement shall extend to and shall be binding upon the parties hereto, and
their respective successors and assigns; provided, however, that this Agreement
shall not be assignable by any party hereto without the written consent of the
other parties hereto, which consent shall not be unreasonably withheld, provided
that notwithstanding the foregoing GHFS may assign all or any portion of this
Agreement to any GHFS Affiliate.

13. Governing Law; Consent to Jurisdiction.

This Agreement shall be construed in accordance with the laws of New York,
without regard to conflict of laws principles thereof. The parties to this
Agreement hereby consent to the jurisdiction of a court situated in New York in
connection with any dispute arising hereunder. THE PARTIES TO THIS AGREEMENT
EACH HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL
PROCEEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT. TO THE EXTENT THAT IN

 

12



--------------------------------------------------------------------------------

ANY JURISDICTION THE PARTIES TO THIS AGREEMENT MAY NOW OR HEREAFTER BE ENTITLED
TO CLAIM, FOR ITSELF OR ITS ASSETS, IMMUNITY FROM SUIT, EXECUTION, ATTACHMENT
(BEFORE OR AFTER JUDGMENT) OR OTHER LEGAL PROCESS, THE PARTIES TO THIS AGREEMENT
IRREVOCABLY AGREE NOT TO CLAIM AND THEY HEREBY WAIVE, SUCH IMMUNITY.

14. Intentionally Omitted.

15. Severability.

In case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations shall not in any way
be affected or impaired thereby, and if any provision is inapplicable to any
person or circumstances, it shall nevertheless remain applicable to all other
persons and circumstances.

16. No Waiver.

The rights granted to the parties hereunder or under any other document
delivered hereunder or in connection herewith, or allowed them by law or equity,
shall be cumulative and may be exercised from time to time. No failure on the
part of a party to exercise, and no delay on the part of a party in exercising,
any right will operate as a waiver thereof, nor will any single or partial
exercise by a party of any right preclude any other or future exercise thereof
or the exercise of any other right.

17. Non-Exclusiveness.

No provision of this Agreement shall prevent GHFS from offering services similar
or identical to those covered by this Agreement to any other corporations,
associations or entities of any kind. Any and all operational procedures,
techniques and devices developed by GHFS in connection with the performance of
its duties and obligations under this Agreement, including those developed in
conjunction with the Company or any of the Funds, shall be and remain the
property of GHFS, and GHFS shall be free to employ such procedures, techniques
and devices in connection with the performance of any other contract with any
other person whether or not such contract is similar or identical to this
Agreement.

18. Notices, Electronic Communications.

(a) All notices required or permitted under this Agreement in writing shall be
validly given or made in writing if (i) personally delivered, (ii) delivered by
reputable overnight courier delivery service or (iii) deposited in the mail,
first class, postage prepaid, certified or registered, return receipt requested
as follows:

if to the Company or any Fund, at:

Equinox Fund Management, LLC

1775 Sherman Street, Suite 2010

Denver, CO 80203

Attention: Bob Enck; Vance Sanders

Email: benck@equinoxllc.com; vsanders@equinoxllc.com

 

13



--------------------------------------------------------------------------------

if to GHFS, at:

Gemini Hedge Fund Services, LLC

17605 Wright Street, Suite 2

Omaha, NE 68130

Attention: Legal Department

legal@nstar-financial.com

or at such place as may from time to time be designated in writing. Notices sent
via mail shall be deemed given on the third business day following the day they
are sent, notices sent via overnight carrier shall be deemed given on the
business day following the day they are sent, and notices delivered personally
shall be deemed given on the day of confirmed receipt.

(b) The Company and each Fund authorizes GHFS to (i) accept consents, approvals,
waivers, requests, instructions and other communications GHFS receives from the
Company or such Fund by email, facsimile or other electronic transmissions as if
those communications had been given personally in writing and signed by an
Authorized Person; (ii) respond to consents, approvals, waivers, requests,
instructions and other communications GHFS receives from the Fund by email,
facsimile or other electronic transmission; (iii) communicate with, and accept
communications from, the Company or such Fund, its counsel, accountants,
auditors, prime broker and other service providers, and Subscribers by means of
email, facsimile or other electronic transmission; and (iv) transmit and receive
Confidential Information in connection with its performance hereunder by means
of email, facsimile or other electronic transmission. In the absence of bad
faith, gross negligence or willful misconduct on the part of GHFS, GHFS shall
not be liable to the Company or any Fund or any other person for any loss or
damage suffered as a result of the Company’s or such Fund’s use of email,
facsimile or other electronic transmission by GHFS to transmit Confidential
Information or communicate with the Company or such Fund or any other person,
including any loss or damage resulting from or arising out of loss of data or
malfunction of equipment or communications services in connection with the
transmission of such communications. In the event any instructions are given,
whether upon application of GHFS or otherwise, by means of email, facsimile or
other electronic transmission, GHFS is authorized to, but is not obligated to,
seek confirmation of such instructions by telephone call-back to an Authorized
Person, and GHFS may rely upon, to the extent such reliance is reasonable, the
confirmation of anyone purporting to be such Authorized Person. If GHFS
considers that any email, facsimile or other electronic communication may
conflict with any other instructions from, or agreements with, the Company or
any Fund, it may delay acting on such communication until confirmation by
telephone call-back to an Authorized Person.

19. Rules of Construction.

All articles or section titles or captions in this Agreement shall be for
convenience only, shall not be deemed part of this Agreement and shall in no way
define, limit, extend or describe the scope or intent of any provisions of this
Agreement. Except as specifically provided

 

14



--------------------------------------------------------------------------------

otherwise, alphanumerical references to “Articles,” “Sections,” “Exhibits” and
“Schedules” are to the respective articles and sections of, and exhibits and
schedules to, this Agreement. Whenever the context may require, any pronoun used
in this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns, pronouns and verbs shall include the
plural; and vice versa. The Schedules and Exhibits attached hereto are hereby
incorporated herein and made a part of this Agreement. Any reference to such
schedules and exhibits shall be to such schedules and exhibits as may be in
effect from time to time and shall include any amendments thereto. Whenever the
word “including” is used herein, it shall be construed to mean “including
without limitation.”

20. Non-Solicitation.

The Company acknowledges that (1) GHFS expends substantial time and money, on an
ongoing basis, to recruit and train its employees; (2) GHFS’s business is highly
competitive and is marketed throughout the United States, and (3) if the Company
were to hire any GHFS employees who are involved in the procurement of the
services under this Agreement then GHFS may suffer lost sales and other
opportunities and would incur substantial time and money in hiring and training
replacement(s) for those employees. Accordingly, the parties agree that the
Company, including its respective affiliates and subsidiaries, shall not
solicit, attempt to induce or otherwise hire an employee of GHFS for so long as
this Agreement is in effect and for a period of two (2) years after termination
of this Agreement, unless expressly agreed upon in writing by both parties. In
the event that this provision is breached by the Company, the Company agrees to
pay damages to GHFS in the amount of two times the current annual salary of such
employee or former employee. For purposes of this provision, “hire” means to
employ as an employee or to engage as an independent contractor, whether on a
full-time, part-time or temporary basis.

21. Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original; but such counterparts together shall
constitute only one instrument.

22. Representation of Signatories.

Each of the undersigned expressly warrants and represents that they have full
power and authority to sign this Agreement on behalf of the party(ies) indicated
and that their signature will bind the party(ies) indicated to the terms hereof.

Signature Page Follows

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers all as of the day and year first above
written.

 

GEMINI HEDGE FUND SERVICES, LLC    By:  

 

     Name: David Young      Title:   President    EQUINOX FUND MANAGEMENT, LLC
  

(on its own behalf and on behalf of the Fund(s) identified on Exhibit A

hereto for which it is the managing owner)

By:  

 

     Name: Robert Enck      Title:   President & CEO   

 

16



--------------------------------------------------------------------------------

SCHEDULE I

SERVICES

Gemini Hedge Fund Services, LLC shall, in its capacity as administrator for the
Funds, perform the following Services:

 

a) Implementation Services:

 

  (i) Complete an operational review of the Fund’s Organizational Documents;

 

  (ii) Establish the Fund on our technology based on the specifications set
forth in the Fund’s Organizational Documents, Prospective Client Questionnaire,
etc.;

 

  (iii) Establish automated data feed between GFHS and the Fund as well as the
Fund’s futures commission merchant/prime broker/custodian/bank to support
reconciliation processes;

 

  (iv) Define reporting requirements and establish investor/client web portal;

 

  (v) Collect and load portfolio, financial, and investor data for the
implementation “Commencement Date”; and

 

  (vi) GHFS does not audit or reprocess data for the time period previous to the
Commencement Date. The data required to roll forward from the Commencement Date
is loaded into our portfolio accounting system which includes, but is not
limited to: open positions, cash balances, general ledger balances, investor
balances, and performance returns. GHFS will not provide reporting for periods
before the Commencement Date. With the exception of certain YTD investor data,
GHFS does not load historical data from previous administrators.

 

b) Middle & Back Office Services:

 

  (i) Daily processing of portfolio activity. Trades must be provided by (or on
behalf of the Fund) in GHFS’ pre-defined format (by 4:30 p.m. EST). GHFS does
not pass trade information or detail on the Fund’s behalf to the Fund’s futures
commission merchant or prime broker for any purpose (clearing, settlement,
etc.).

 

  (ii) Daily reconciliation of cash and position (security level) with the
Fund’s futures commission merchant/prime broker/custodian/bank on T + 1. It is
the responsibility of the Fund to obtain an appropriate automated electronic
environment from the custodian for GHFS to complete this service.

 

  (iii) Daily pricing of exchange traded portfolio securities using third party
pricing sources. GHFS does not perform valuation services and does not assume
any responsibility related to the accuracy of security prices. Costs related to
third party pricing will be passed-through to the Fund. GHFS relies on the
valuation policy in the Fund’s Organizational Documents. For non-exchange traded
securities the Fund must use its best efforts to obtain third party pricing. The
third party will send the prices directly to GHFS.

 

Schedule I-1



--------------------------------------------------------------------------------

  (iv) Daily coordination with Galaxy Plus portfolio.

 

c) Subscriber Services:

 

  (i) Review subscription documents and check for accuracy and completeness;

 

  (ii) Process Subscriber transactions in accordance with the Fund’s Offering
Materials;

 

  (iii) Perform the anti-money laundering (“AML”) services described in Schedule
II and as required by applicable laws and regulations;

 

  (iv) Reconcile receipt and disbursement details of Subscriber cash activity;

 

  (v) Maintain Subscriber registry;

 

  (vi) Respond to Subscriber inquiries and distribute Fund related information
to Subscribers via bulk email; and

 

  (vii) Coordinate with transfer agent on capital transactions.

 

d) Reporting Services: All reporting is published electronically and can be
delivered via email, FTP or secure web portal (custom report fees are detailed
in Exhibit D).

 

  (i) Portfolio

 

  (a) Un-reconciled portfolio P&L and position report (Daily on T by 10:00 p.m.
EST).

 

  (b) Cash & position reconciliations and break report (Daily on T+1).

 

  (ii) Financial

 

  (a) Financial statements: trial balance, income statement, balance sheet,
partnership allocation (Monthly).

 

  (b) Daily bank account reconciliations and expense verification.

 

  (c) Daily general ledger accounting.

 

  (d) Daily production of a NAV closing package supported by a trial balance.

 

  (e) Daily calculation of NAV by series.

 

  (iii) Subscriber

 

  (a) Subscriber activity report (Monthly)

 

Schedule I - 2



--------------------------------------------------------------------------------

  (b) Subscriber confirmation letters (Monthly)

 

  (c) Subscriber statements (Monthly)

 

  (d) Subscriber attribute reporting – accredited/qualified, ERISA %, new issue,
fee overrides, etc. (Monthly)

 

  (e) Subscriber audit data report (Quarterly/Annual)

 

e) Regulatory Filings:

 

  (i) In consultation with legal counsel for the Fund, assist in filing,
printing, and where applicable, dissemination to Investors of required
regulatory filings (e.g., Forms 10Q, 10K, and 424B3).

 

f) Audit Support Services:

 

  (i) Acting as a liaison with each Fund’s independent public accountants,
providing account analyses, fiscal year summaries, and other audit-related
information with respect to each Fund and otherwise taking all reasonable action
in the performance of its duties under this Agreement consistent with the scope
of such duties to ensure that the necessary information is made available to
such accountants for the expression of their opinion, as required by each Fund;
and

 

  (ii) Subject to the approval of each Fund’s auditors and independent
accountants, and review by the Fund’s managing owner, providing book allocations
to such Fund’s auditors and independent accountants for use in the preparation
of and filing of any tax returns of such Fund to be prepared and filed by such
Fund’s auditors and independent accountants.

 

Schedule I - 3



--------------------------------------------------------------------------------

SCHEDULE II

ANTI-MONEY LAUNDERING SERVICES

In recognition of the importance of complying with the USA Patriot Act of 2001
and the regulations promulgated thereunder (collectively, the “Patriot Act”),
which impose anti-money laundering requirements on financial institutions, GHFS
has developed and implemented a written anti-money laundering program
(“Program”) designed to satisfy the requirements of the Patriot Act.

1. Duties. GHFS will implement their Customer Identification Program, (“CIP”),
designed to identify and verify persons seeking to open an account with GHFS, to
the extent reasonable and practicable. GHFS will maintain records of the
information used to verify the person’s identity and determine whether the
person appears on any lists of known or suspected terrorist or terrorist
organizations provided to GHFS by any government agency.

Duties include:

a. Prior to opening a customer account or granting customers authority to effect
transactions with respect to an account, GHFS shall obtain and record, on behalf
of the Fund, the following identifying information about each customer, at a
minimum including:

 

  i. Name;

 

  ii. Date of birth, for a natural person;

 

  iii. Addresses, including

 

  1. residence or business street address or an Army Post Office or Fleet Post
Office box number or residential or business street address of next of kin or
other contact individual; or

 

  2. principal place of business local office or other physical location, for a
person other than a natural person; and

 

  iv. Identification numbers:

 

  1. a taxpayer identification number from each customer that is a U.S. person;
or

 

  2.

a taxpayer identification number, passport number and country of issuance, alien
identification card number, or number and country of issuance of any other
government-issued document evidencing nationality or residence and bearing a
photograph or similar safeguard from each customer that is not a U.S. person,
except that the customer can provide this information within a reasonable

 

Schedule II-1



--------------------------------------------------------------------------------

  period of time after the account is established provided that the customer has
applied for and can provide a copy of such application for the employer
identification number prior to such time.

b. GHFS must verify all the above stated forms of customer identification within
a reasonable time after the account is opened. Verification can occur through:

i. Documentation including:

1. unexpired government-issued identification, such as a driver’s license or
passport for individuals; and

2. documents showing the existence of an entity, such as certified articles of
incorporation, a government-issued business license, a partnership agreement, or
trust instrument for a person that is not an individual.

ii. When documentary verification fails for reasons, including, but not limited
to, GHFS not being familiar with the documents presented, no documentation is
obtained by GHFS, or the customer does not open the account in person, GHFS may
then verify customer identity via non-documentary methods including:

1. directly contacting the customer;

2. independent verification of the customer’s identity through comparison of
information provided by customer with information obtained from a consumer
reporting agency, public database, or other source;

3. checking references with other financial institutions; and

4. obtaining a financial statement.

iii. When GHFS cannot verify the identity of a customer, who is not an
individual, by documentary or non-documentary methods stated above, GHFS shall
obtain information about individuals with authority or control over such
account, such as persons authorized to effect transactions in such account.

c. GHFS must maintain records of all information obtained from customers to
verify their identity, including at a minimum:

i. All customer identification documentations obtained under paragraph 1(a).
Such information must be retained by GHFS for five (5) years after the date the
account is closed;

 

Schedule II - 2



--------------------------------------------------------------------------------

ii. A description of any documentary method used to verify identification, as
set out in paragraph b(i) above. GHFS must note the type of documents, any
identification number in the document, place of issuance and date of issuance.
Such information must be retained by GHFS for five (5) years after the record is
made;

iii. A description of the non-documentary methods, as set out in paragraph b(ii)
above, and results of the measures GHFS took to verify the identity of the
customer. Such information must be retained by GHFS for five (5) years after the
record is made; and

iv. A description of how GHFS resolved any substantive discrepancy it discovered
when verifying the customer identification information it received. Such
information must be retained by GHFS for five (5) years after the record is
made.

v. Other exempt account information as specified by the rules.

d. Within a reasonable time after GHFS opens a customer account, and preferably
prior to opening the account, GHFS must make a determination as to whether the
customer appears on any list of known or suspected terrorists or terrorist
organizations as issued by any federal government agency and designated as such
by the Department of the Treasury. GHFS should make the determination by
cross-checking customer names with such lists.

e. Each Fund must post a notice on its website (if applicable) and its account
applications in an effort to give customers notice, prior to opening the
account, that GHFS, on behalf of such Fund, is requesting information to verify
the customer’s identity. The notice must generally describe the identification
requirements.

 

Schedule II - 3



--------------------------------------------------------------------------------

EXHIBIT A

FUND(S)

 

Managing Owner

  

Fund(s)

Equinox Fund Management, LLC

   Equinox Frontier Masters Fund

Equinox Fund Management, LLC

   Equinox Frontier Diversified Fund

Equinox Fund Management, LLC

   Equinox Frontier Long/Short Commodity Fund

Equinox Fund Management, LLC

   Equinox Frontier Balanced Fund (Closed to new investors)

Equinox Fund Management, LLC

   Equinox Frontier Select Fund (Closed to new investors)

Equinox Fund Management, LLC

   Equinox Frontier Heritage Fund (Closed to new investors)

Equinox Fund Management, LLC

   Equinox Frontier Long/Short Commodity Fund, Classes 2 and 3 (Closed to new
investors)

Equinox Fund Management, LLC

   Equinox Frontier Winton Fund (Closed to new investors)



--------------------------------------------------------------------------------

EXHIBIT B

AUTHORIZED PERSON(S)

(Oral and Written Instructions)

The following officers and/or employees of the Funds have been duly authorized
by the Company, as managing owner of the Funds, to deliver certificates and oral
instructions to GHFS, on behalf of the Fund(s), pursuant to the Administrative
Services Agreement between GHFS and the Company (on its own behalf and on behalf
of the Funds), made                     , 2016, and that the signatures
appearing opposite their names are true and correct:

 

Authorized Person(s)

  

Title(s)

  

Signature(s)

Bob Enck

   President & CEO   

 

Ajay Dravid

   Managing Director of Portfolio Strategy   

 

Rufus Rankin

   Director of Portfolio Management   

 

Mallika Cheruvu

   Senior Analyst   

 

Vance Sanders

   Chief Financial Officer   

 

John Cook

   Senior Fund Analyst   

 

David Drakulich

   Director of Financial Reporting   

 



--------------------------------------------------------------------------------

EXHIBIT C

OFFERING MATERIALS

 

  •   Offering Memorandum

 

  •   Subscription Documents

 

  •   Organizational Documents



--------------------------------------------------------------------------------

EXHIBIT D

COMPENSATION

1. Base Fee – Each Fund or the Company shall pay GHFS a fee as set forth in the
following Fee Schedule:

 

Fee Schedule:

         

Fund(s)

  

Monthly Administration Fee*

•    Equinox Frontier Masters Fund

 

•    Equinox Frontier Diversified Fund

 

•    Equinox Frontier Long/Short Commodity Fund

 

•    Equinox Frontier Balanced Fund (Closed)

 

•    Equinox Frontier Select Fund (Closed)

 

•    Equinox Frontier Heritage Fund (Closed)

 

•    Equinox Frontier Long/Short Commodity Fund, Classes 2 and 3 (Closed)

 

•    Equinox Frontier Winton Fund (Closed)

  

The Monthly Administration Fee shall be an asset based fee based on the
following schedule:

 

  

AUM (in millions)

  

Bps

   $0 - $50       $50 - $250       $250 - $500       Over $500      

 

*  The Monthly Administration Fee shall be invoiced monthly. If GHFS renders
services for a partial month, the Monthly Administration Fee will be prorated
accordingly.

           

2. Parallel Testing Period – Initially, GHFS shall provide Services in parallel
with the current fund administrator, BNP Paribas Financial Services, LLC
(“Parallel Period”). The Parallel Period shall continue until GHFS provides two
consecutive months of daily NAV calculations for the Funds without any errors.

3. Parallel Testing Period Payments – During the first month of the Parallel
Period, GHFS shall receive no Monthly Administration Fee. For the second month,
provided that the preceding month did not result in any errors in daily NAV
calculations by GHFS, GHFS shall receive 50% of the Monthly Administration Fee.
For the third month, provided that the preceding month did not result in any
errors in daily NAV calculations by GHFS, GHFS shall receive 100% of the Monthly
Administration Fee; however, if the second month daily NAV calculations resulted
in any errors, GHFS shall receive only 50% of the Monthly Administration Fee.
GHFS shall not receive 100% of the Monthly Administration fee unless and until
GHFS provides two consecutive months of accurate daily NAV calculations.



--------------------------------------------------------------------------------

For purposes of this Exhibit D, only a “Material Deviation” (as defined below)
in GHFS’ daily NAV calculation from the daily NAV provided by the current fund
administrator will be deemed a daily NAV calculation error; provided that the
Company has reasonably determined that the current fund administrator has not
made an error itself in calculating the daily NAV. A “Material Deviation” shall
be defined as any deviation that would be greater than 1/10 of 1% of the Fund’s
NAV. All deviations will be reconciled.

4. Success Fee – The first time GHFS provides daily NAV calculations without any
daily NAV calculation errors for two consecutive months, the Fund(s) or the
Company shall pay GHFS a success fee in the amount of $            (the “Success
Fee”). The Success Fee will be paid in three (3) equal and consecutive monthly
installments commencing with the month immediately following the second
consecutive error free month.

5. Out-of-Pocket Expenses – The Fund(s) or the Company shall reimburse GHFS for
all reasonable out-of-pocket expenses incurred relating to the Fund(s),
including but not limited to the following:

 

  •   Fees paid to third party pricing sources to procure pricing for portfolio
securities

 

  •   Telephone and Toll Free Lines

 

  •   Postage, Courier and Stationery

 

  •   Programming, Special Reports

 

  •   Retention of records

 

  •   Travel (as requested by the Funds)

 

  •   Auditing and legal expenses

 

  •   Printing and mailing services

 

  •   Monthly printing and mailing of statements to 5,600 investors

 

  •   Annual financial report printing and mailing to 12,065 investors

 

  •   424B3 Filings

 

  •   XBRL, Edgar filings for 10Q’s and 10K

 

  •   Hosting of summary prospectus

 

  •   All other reasonable out-of-pocket expenses incurred on behalf of Funds

6. Custom Reports/Programming Fees/Additional Net Asset Value Calculations – All
custom reports and/or analyses requested by the Funds shall be subject to an
additional charge, agreed upon in advance, based upon the following rates:

 

  •   GHFS Senior Staff         $            per hour

 

  •   GHFS Junior Staff         $            per hour

 

  •   MIS Staff                       $            per hour

Additionally, if GHFS is required to process more than one Net Asset valuation
in any month, GHFS shall be compensated for the time needed to process each
additional valuation at GHFS’ then current hourly rates. This fee is
inapplicable for reprocessing as a result of an error by GHFS or its affiliates.



--------------------------------------------------------------------------------

7. De-Conversion Fee – Each Fund shall pay GHFS a de-conversion fee in the
amount of $            upon a cancellation or termination of this Agreement for
any reason other than a Fund’s liquidation.

8. Compensation in Connection with Termination of Fund Operations – In the event
that a Fund terminates operations and GHFS is to provide support for closure,
compensation to GHFS shall continue for a two-month wrap-up period at the
monthly administration fee set forth above. Such termination compensation shall
be accrued and included as a Fund liability on the final period financial
statements.

9. Fees for Support Services Following Termination of Agreement – If this
Agreement is terminated with respect to a Fund and that Fund continues
operations, any support services requested from GHFS more than one (1) month
after termination will be billed at GHFS’ then-current hourly rates, subject to
a retainer.

10. Late Fees – Fees not paid within thirty (30) days of invoicing incur
interest charges from the date of invoicing at an interest rate of
            percent (                %) per annum.